 



Exhibit 10.2
SEVERANCE AGREEMENT AND RELEASE
          David D. Muth (herein referred to as “Employee”) and Avalon
Pharmaceuticals, Inc. (including its parent company and all past, present and
future affiliates and subsidiaries, hereinafter collectively referred to as the
“Company”) have reached the following Severance Agreement and Release (“the
Agreement”), dated as of March 8 , 2008 (“the Effective Date”), providing for
the termination of Employee’s employment by the Company, and for Employee to
receive certain benefits from the Company.
1. TERMINATION
          Employee and the Company hereby mutually agree that Employee’s
employment with the Company terminated effective February 20, 2008 (herein
referred to as the “Termination Date”). All of Employee’s rights to benefits or
other obligations from the Company shall cease as of the Termination Date,
except as specifically provided herein, in his Employment Agreement dated
September 12, 2006, as amended December 22, 2006 (see Exhibit A for a summary of
the provisions of the amended Employment Agreement) or as otherwise provided
under applicable law.
2. BENEFITS
     The Company will provide the following benefits to Employee:

  a)   If Employee executes this agreement and does not revoke it, the Company
will pay the Employee $72,800 (the “Consulting Fees”). The payment of the
Consulting Fees shall commence after the expiration of the revocation period
described in Section 9 herein, with three equal payments to be made over a three
(3) month period. The Consulting Fees shall be paid in arrears as of Employee’s
Termination Date. Employee understands that he will be an independent contractor
and will be responsible for any and all state and federal taxes that he may owe
on the Consulting Fees.     b)   If Employee executes this agreement and does
not revoke it, the Company shall extend Employee reimbursement for continued
health coverage pursuant to the federal law commonly referred to as COBRA at the
level of coverage currently maintained from February 20, 2008 through
February 20, 2009, which Employee acknowledges is an additional six months
beyond the initial Severance Period (February 20, 2008 through August 20, 2008).
Thereafter, Employee may be eligible to receive insurance continuance under
COBRA at Employee’s own expense.     c)   If Employee executes this agreement
and does not revoke it, the Company shall convert Employee’s vested and
unexercised options to non-qualified options and extend the time during which
Employee may exercise them until February 20, 2010.

 



--------------------------------------------------------------------------------



 



3. NO OTHER BENEFITS
          The Employee acknowledges that he has been paid at his current base
salary rate, and has received all benefits due to him through the Termination
Date and all payments due him under this Agreement. Employee understands and
agrees that Employee shall receive no further wage, vacation, severance, or
other benefits from the Company after the Termination Date beyond those
described in Section 2 hereof.
4. COMPLETE RELEASE

  a)   In consideration for the benefits described herein, Employee, on behalf
of himself and all of his agents, attorneys, heirs, executors, administrators,
successors, assigns, and any other person or entity who could now or hereafter
assert a claim in Employee’s name or on Employee’s behalf, hereby releases the
Company, its parent, subsidiary and affiliated companies, and each of its or
their predecessors, successors, assigns, employees, officers, directors,
managers, shareholders, agents, customers, consultants, insurers, attorneys, and
representatives, from any and all complaints, grievances, demands, damages,
lawsuits, actions, and causes of action (collectively referred to as “claims”)
that have arisen or may have arisen at any time up to and including the date and
time of Employee’s execution of this Agreement, which Employee has or may have
against any one or more of them for any reason whatsoever, whether in law or in
equity, whether under federal, state, local or other law, whether known or
unknown, whether accrued or unaccrued, whether the same be upon statutory claim,
contract, tort or other basis, including any claims relating to any employment
contract, compensation, benefits, leave of absence, emotional distress or
defamation, any claims relating to any employment discrimination law, including
without limitation the Age Discrimination in Employment Act, Title VII of the
Civil Rights Act of 1964, the Equal Pay Act, Executive Order 11246, the
Rehabilitation Act of 1973, the Americans with Disabilities Act, Article 49B of
the Maryland Code, all as amended, any claims relating to any other employment
statute, regulation or ordinance, including but not limited to the Fair Labor
Standards Act, the Family and Medical Leave Act, Employee Retirement Income
Security Act of 1974, and the Maryland Wage Payment and Collections statute, all
as amended, and/or claims relating to your employment or termination of
employment, and any claim for costs or attorneys’ fees. Employee acknowledges
that he is providing a general release.     b)   This release does not include,
however, a release of Employee’s right, if any, to benefits under the Company’s
401(k) plan or a release of any of Employee’s rights to enforce the terms of
this Agreement.

 



--------------------------------------------------------------------------------



 



  c)   Employee represents that he has not filed any complaint or claim of any
kind against the Company or any other person or entity released in this
Agreement with any federal, state or local agency, court or other body. Employee
promises never to initiate or join in any administrative proceeding, lawsuit or
any other legal or equitable proceeding of any kind asserting any claims that
are released in Section 4(a) hereof, that have arisen or may have arisen at any
time up to and including the date and time of Employee’s execution of this
Agreement. Excluded from this covenant not to sue and the release in Section
4(a) above is any right or claim that cannot be waived by law, including but not
limited to the right to file certain charges with, or participate in an
investigation conducted by any government agency that expressly prohibits waiver
relative to same. Employee is waiving, however, any right to monetary recovery,
including but not limited to compensatory or punitive damages, attorneys’ fees
or costs, or right to reinstatement should such an agency, or any group, pursue
any claim on his behalf.     d)   Nothing in this Agreement shall be inferred to
be an admission of any fault by the Company.

5. COVENANTS
          Employee agrees that, during the Severance Period, Employee will not
(i) hire, or induce or influence or attempt to induce or influence, either
directly or indirectly, any employee of the Company or its parent, subsidiary or
affiliates, to leave its or their employ; or (ii) induce or attempt to induce,
either directly or indirectly, any client, supplier or other business relation
of the Company or its parent, subsidiary or affiliates to cease doing business
with it or them, or in any way interfere with the relationship between any such
client, supplier or business relation and the Company or its parent, subsidiary
or affiliates.
     Employee agrees that Employee will not at any time disparage the Company or
any of its affiliated entities, employees or representatives or make any
derogatory statements, public or otherwise, concerning them. The Company agrees
that it will not at any time disparage or make any derogatory statements, public
or otherwise, concerning the Employee.
     Employee shall comply with the terms of Employee’s confidentiality
agreement with the Company, which, among other things, prohibits Employee from
using, or disclosing to others, any confidential business or technical
information belonging to the Company. Employee agrees to keep this Agreement and
the terms hereof strictly confidential and will not disclose such information to
any person or entity other than members of Employee’s immediate family,
Employee’s attorneys and Employee’s licensed tax advisor, all of whom will be
informed of and be bound by this confidentiality provision.

 



--------------------------------------------------------------------------------



 



     Employee agrees that he shall not re-apply or accept employment at any time
for any position with the Company, its parent, and its current subsidiaries or
affiliates. In the event that Employee is employed with a company that becomes a
subsidiary or affiliate of the Company in the future, Employee’s continued
employment with or at any future subsidiary or affiliate of the Company will be
determined at that time.
6. CONSEQUENCES OF EMPLOYEE VIOLATION OF PROMISES
     All of the Company’s obligations hereunder beyond those otherwise required
by law are specifically subject to Employee fulfilling completely each of the
promises and requirements set forth herein. Employee’s failure to comply with
each promise and requirement herein shall be cause for the immediate termination
of any remaining financial benefits accorded Employee by the terms of this
Agreement. If Employee files or joins in any claim in violation of the
Employee’s promises in Section 4(c) hereof, Employee will pay for all costs
incurred by the Company and others released in this Agreement, including
reasonable attorneys’ fees, in defending against Employee’s claim. Employee and
the Company agree that a breach of Employee’s obligations under Section 5 hereof
will cause irreparable harm to the Company, and that, in the event of such a
breach, the Company shall be entitled to obtain a decree specifically enforcing
such covenants in any court of competent jurisdiction. In addition, the Company
expressly reserves the right to exercise any other legal remedies to which it
may be entitled.
          In the event that the restrictions set forth in Section 5 hereof are
determined by any court of competent jurisdiction to be unenforceable by reason
of their extending for too great a period of time or over too great a
geographical area or by reason of their being too extensive in any other
respect, the restrictions shall be interpreted to extend only over the maximum
period of time or the maximum geographical area as to which they may be
enforceable and to the maximum extent in all other respects as to which they may
be enforceable, as determined by such court in such action.
7. PERIOD FOR REVIEW AND CONSIDERATION OF AGREEMENT
     Employee understands that Employee has 21 days to review and consider this
Agreement before signing it, unless Employee voluntarily chooses to execute the
Agreement before the end of the 21-day period. This offer is null and void if
not signed by Employee within 21 days from the date first written above.
8. ENCOURAGEMENT TO CONSULT WITH ATTORNEY
     Employee is advised to consult with an attorney before signing this
Agreement.
9. EMPLOYEE’S RIGHT TO REVOKE AGREEMENT
     Employee may revoke this Agreement within seven days of Employee’s signing
it. Revocation can be made by delivering a written notice of revocation to the
Company’s Senior Director of Human Resources at Avalon Pharmaceuticals, Inc.,
20358 Seneca

 



--------------------------------------------------------------------------------



 



Meadows Parkway, Germantown, MD 20876. For this revocation to be effective, such
written notice must be received no later than the close of business on the
seventh calendar day after Employee signs this Agreement. This Agreement will
not become effective or enforceable until the end of that seven-day period.
10. APPLICABLE LAW/SEVERABILITY
     This Agreement shall be governed by and construed in accordance with the
laws of the State of Maryland, excluding those laws which would direct the
application of the laws of another jurisdiction. If any provision of this
Agreement is found to be unenforceable or invalid, such unenforceability and
invalidity shall not affect the remainder of this Agreement.
11. ENTIRE AGREEMENT
     This is the entire agreement between Employee and Company relating to the
subject matter of this Agreement and supersedes all prior discussions,
negotiations and agreements, with the sole exception of Employee’s obligations
to the Company contained in the Confidentiality Agreement dated September 8,
2006, which shall continue in force notwithstanding anything else in this
Agreement to the contrary. The Company has made no promises to Employee other
than than those in this Agreement. The terms of this Agreement may not be
modified except in writing signed by both Employee and by an authorized officer
of the Company.
[SIGNATURES ON NEXT PAGE]

 



--------------------------------------------------------------------------------



 



EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS READ THIS
AGREEMENT, UNDERSTANDS IT, AND IS VOLUNTARILY ENTERING
INTO IT WITHOUT COERCION.
PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

                  EMPLOYEE:   COMPANY:    
 
                        Avalon Pharmaceuticals, Inc.    
 
               
 
      By:        
 
                Print Name: David D. Muth       Print Name: Thomas G. David    
        Title: General Counsel & SVP Operations    
 
                Dated:   Dated:    
 
                Notarized:   Notarized:    
 
                             

 



--------------------------------------------------------------------------------



 



Exhibit A
Benefits due per Employment Agreement

      Benefit   Status
Lump sum severance payment equal to 6 months of base salary
  Complete: paid in February 29, 2008 paycheck
 
   
Outplacement Services
  Complete: Lee Hecht Harrison outplacement firm has made contact w. D.Muth.
Executive services have been offered.
 
   
Reimbursement of COBRA for 6 months
  In process: D. Muth must enroll in COBRA through Ceredian and send first
request for reimbursement before this is fully complete. Avalon has begun the
process in that Ceredian has been notified of the termination and will provide
enrollment information. Muth has been advised about reimbursement process.
 
   
Immediate vest one half of any shares that have not vested as of the date of
termination.
  Complete: 40,000 vested as of February 20, 2008; 40,000 additional shares
vested in accordance with the terms of the Employment Agreement, for a current
total of 80,000 vested options.

 